--------------------------------------------------------------------------------

Exhibit 10.1
 
STABLES - JTVT II & III
Document        of     5  

 
MANAGEMENT AGREEMENT
FINAL REVISION - October 23, 1996
 
THIS Agreement entered into on the 12th day of December, 1996, at Miami,
Oklahoma, by and between the MIAMI TRIBE OF OKLAHOMA, an Indian Tribe organized
pursuant to Section 3 of the Oklahoma Indian Welfare Act of 1936, 25 U.S.C. §
503 (1982), hereafter sometimes referred to as “Miami Tribe” and the MODOC TRIBE
OF OKLAHOMA, an Indian Tribe organized pursuant to Section 3 of the Oklahoma
Indian Welfare Act of 1936, 25 U.S.C. § 503 (1982), hereafter sometimes referred
to as Modoc Tribe, both the Miami Tribe and the Modoc Tribe as joint venture
partners hereafter sometimes referred to as “Tribe”; and BUTLER NATIONAL SERVICE
CORPORATION (a Delaware corporation) or it’s assigned subsidiary, hereafter
referred to as “Manager”; and to be submitted for approval to the National
Indian Gaming Commission hereafter referred to as “Commission”.
 
1.0
Recitals.

 
1.1           The Miami Tribe of Oklahoma and the Modoc Tribe of Oklahoma are
both federally recognized Indian tribes possessing sovereign powers over land
held in trust for Tribe and its members within Tribe’s territorial boundaries
located within the State of Oklahoma and other states, pursuant to the
Constitution and By-Laws of Tribe, and as approved by the Secretary of the
Interior for the Modoc Tribe on July 27, 1990, and for the Miami Tribe by
operation of law on January 18, 1996, and by the Secretary of the Interior on
February 22, 1996.
 
1.2           Modoc Tribe now owns a parcel of land, in Oklahoma, more
particularly described in Appendix “A” of this Agreement, hereafter referred to
as “Tract”, in order to improve and provide for the economic conditions of its
members and to enable Tribe to better serve the social, economic, educational
and health needs of Tribe, and to increase tribal revenues and enhance tribal
economic self-sufficiency and self-determination.
 
1.3           Manager has agreed to loan to Tribe the funds necessary to
construct a facility and commence the operation of a gaming enterprise,
hereafter referred to as “Enterprise”, on Tract as hereafter defined, provided
Tribe provides land available and suitable for the selected Enterprise.
 
1.4           The operation of the Enterprise will provide significant financial
resources to Tribe without the necessity of initial capital outlay by Tribe.
 
1.5           Tribe presently lacks the resources and expertise necessary to
operate Enterprise in an efficient and profitable manner, and thus is desirous
of entering into an agreement by which Enterprise will be managed, and by which
Tribe will obtain the management expertise necessary to establish and operate
Enterprise.
 
 
 

--------------------------------------------------------------------------------

 
 
STABLES - JTVT II & III
Document        of     5  



MANAGEMENT AGREEMENT
FINAL REVISION - October 23, 1996
 
1.6           Tribe is seeking technical experience and expertise for the
operation of Enterprise, and to instruct members of Tribe as to the operation of
Enterprise, and it is agreed that Manager can supply and has such experience,
expertise, and instruction.
 
1.7           Tribe desires to enter into a MANAGEMENT AGREEMENT, LOAN
AGREEMENT, NOTE and SECURITY AGREEMENT for the development, construction,
operation and maintenance of a Class II and Class III gaming Facility and other
improvements on Tract.
 
1.8           On the date of the execution of this Agreement or at later date
mutually agreeable to the parties, the parties hereto are executing the LOAN
AGREEMENT, attached hereto as Appendix “B”, for the construction of a Class II
and Class III gaming Facility, and the initial working capital for Enterprise, a
NOTE, attached hereto as Appendix “C”, evidencing the indebtedness contemplated
by LOAN AGREEMENT; and a SECURITY AGREEMENT, attached herein as Appendix “D”, as
security for the indebtedness evidence in NOTE, and each of these agreements
serves as essential and mutually interdependent consideration for each of the
other agreements.
 
1.9           Tribe is desirous of vesting in Manager the exclusive right and
obligation to develop, manage, operate and maintain Enterprise during the term
of and in conformance with the provisions of this MANAGEMENT AGREEMENT.
 
1.10          Manager is desirous of performing the functions described in
paragraph 1.9 above as exclusive agent of Tribe as limited by paragraph 3.3
below.
 
1.11           This agreement is entered into pursuant to Indian Gaming
Regulatory Act of 1988, PL 100-497, 102 Stat. 2467, 25 U.S.C. 2701-2721,
(hereafter referred to as “IGRA”) and other applicable federal law which
pervasively regulates the field of Indian Gaming and relations between the
parties herein.  Any dispute regarding this agreement between the parties to
this Agreement shall be deemed to have arisen under IGRA and other applicable
federal law.
 
1.12           Tribe has adopted a Tribal Gaming Ordinance, hereafter referred
to as “Ordinance”, pursuant to its law which complies with Indian Gaming
Regulatory Act of 1988, P.L. 100-497, 102 Stat. 2467, 25 U.S.C. 2701-2721,
Ordinance is attached as Appendix “E”.  The Enterprise will operate under the
Modoc Tribe Ordinance.
 
1.13          The Manager will comply with the provisions of the National
Environmental Policy Act (the “NEPA”).  The Manager will supply the Commission
with all necessary information in order for the Commission to comply with the
regulations of the Commission issued pursuant to NEPA.
 
1.14          The Tribe agrees to allow the Manager the first right of refusal
concerning Class III gaming activity in the States of Kansas, Missouri and
Oklahoma.
 
1.15          Parties agree that this MANAGEMENT AGREEMENT, including exhibits
and recitals is the entirety of the agreement between the parties.
 
Copyright 1996 Butler National Service Corporation V2.0 COMPLETE REVISION
September 23, 1996 - Page  2 of 29
 
 
 

--------------------------------------------------------------------------------

 
 
STABLES - JTVT II & III
Document        of     5  



MANAGEMENT AGREEMENT
FINAL REVISION - October 23, 1996
 
2.0
Definitions.

 
As they are used in this MANAGEMENT AGREEMENT, the terms listed below shall have
the meaning assigned to them in this section:
 
2.1           Enterprise.  “Enterprise” is a commercial enterprise which
includes Class II and Class III gaming as is allowed under IGRA and other
business within Enterprise as agreed upon by the Tribe and Manger.
 
2.2           Management Committee.  “Management Committee” shall be composed of
three persons: two Tribal Representatives and Managing Officer; however, if
either of the member of Management Committee desire to designate another person
to exercise the authority which such representative has as a Management
Committee member, such designation is permissible, provided that it is made in
writing and has been subject of a written notice provided in accordance with
paragraph 8 of this Agreement.
 
2.3           Tribal Representatives.  Modoc Tribe, pursuant to its law, has
established the Modoc Tribe Elected Council to manage all tribal business
affairs.  Modoc Tribe hereby appoints and designates the Chief of the Modoc
Tribe Elected Council to be the Tribe’s duly appointed “Modoc Tribal
Representative.”  Miami Tribe, pursuant to its law, has established the Miami
Tribe Business Committee to manage all tribal business affairs.  Miami Tribe
hereby appoints and designates the Chief of the Miami Tribe Business Committee
to be the Tribe’s duly appointed “Miami Tribal Representative”.
 
2.4           Managing Officer.  “Managing Officer” shall be one of the officers
of Manager, designed by notice given to Tribe in accordance with paragraph 8 of
this Agreement, or his or her designee.
 
2.5           Gaming.  “Gaming” shall include Class II and Class III gaming as
may be allowed under IGRA.
 
2.6           General Contractor.  “General Contractor” shall mean a person or
entity selected by Management Committee who is a licensed General Contractor
experienced in the construction of commercial buildings and appurtenant
structures and service facilities and is capable of furnishing a performance
bond of not less than $1,000,000, except that if locating a general contractor
with a performance bond of $1,000,000 becomes unreasonably difficult or
unreasonably expensive, the amount of the bond may be reduced or waived
altogether, provided that the waiver of such bond is approved by Management
Committee.
 
2.7           General Manager.  “General Manager” shall mean the person selected
by Manager and approved by Tribal Representative, who has had experience in the
operation, maintenance and accounting for a gaming enterprise and who can
furnish a personal fidelity bond of or is bondable for not less than
$100,000.00.  Said General Manager shall be the person responsible for and with
the necessary authority for carrying out the duties and responsibilities of
Manager as set forth in paragraph 6 below, in connection with the operation of
Enterprise to utilize the Facility.
 
2.8           Manager.  “Manager” shall mean a natural person or entity that has
entered into a management contract with the Tribe which has been approved
pursuant to 25 U.S.C. 2710(d)(b).
 
Copyright 1996 Butler National Service Corporation V2.0 COMPLETE REVISION
September 23, 1996 - Page  3 of 29
 
 
 

--------------------------------------------------------------------------------

 
 
STABLES - JTVT II & III
Document        of     5  



MANAGEMENT AGREEMENT
FINAL REVISION - October 23, 1996
 
2.9           Commission.  “Commission” shall mean the National Indian Gaming
commission established pursuant to 25 U.S.C. 2704.
 
2.10         Tribal Gaming Commission.  “Tribal Gaming Commission” or “MMTGC”
shall mean the commission of the Miami Tribe and Modoc Tribe.  The MMTGC will
operate as authorized by the Modoc Tribe gaming ordinances for Class II
(approved by the NIGC November 8, 1993) and Class III (approved by the NIGC on
December 15, 1994).
 
2.11          Gross Receipts.  “Gross Receipts” shall mean the total gaming
revenues received by Enterprise from all sources excluding loan proceeds.  Other
nongaming revenues will be segregated from gaming revenues.
 
2.12          Operating Expenses.  “Operating Expenses”, determined in
accordance with GAAP shall mean all expenses necessary for the operation of
Enterprise, including but not limited to the following:
 
 
(1)
the payment of salaries, wages, and benefit programs for Enterprise’s employees:

 
(2)
prizes;

 
(3)
materials and supplies for Enterprise;

 
(4)
utilities;

 
(5)
remodeling, repairs and maintenance of Enterprise (provided that these costs do
not extend the useful life of the asset);

 
(6)
interest of installation contract(s), if any purchased by Enterprise;

 
(7)
insurance and bonding;

 
(8)
advertising and marketing costs as budgeted and approved within the overall
operating budget;

 
(9)
accounting fees;

 
(10)
security costs;

 
(11)
depreciation on buildings and equipment;

 
(12)
cost to Tribe and Manager for legal and other professional fees determined in
accordance with Generally Accepted Accounting Principles (“GAAP”), incurred on
behalf of Enterprise with the specific approval of Management Committee, and
cost to the Management Committee and Manager for legal and other professional
fees not to exceed $700,000 dollars each incurred for purposes of entering into
or obtaining approval of this Agreement, completion of the gaming feasibility
project or in connection with construction of Facility unless specifically and
individually approved by the Management Committee;

 
(13)
reasonable travel expenses for the officers of Manger, Tribe and Management
Committee to inspect and oversee Enterprise, subject to the budget agreed upon
by the parties;

 
(14)
equipment and gaming equipment rental and/or operating lease payments;

 
(15)
trash removal;

 
(16)
costs of goods sold;

 
(17)
other expenses designed as operating expenses in the annual budget of Enterprise
as approved by Management Committee;

 
(18)
expenses specifically designed as operating expenses in this MANAGEMENT
AGREEMENT;

 
(19)
such other expenses that may be designated as operating expenses by Management
Committee and approved by Tribe; and

 
(20)
interest expense.

 
Copyright 1996 Butler National Service Corporation V2.0 COMPLETE REVISION
September 23, 1996 - Page  4 of 29
 
 
 

--------------------------------------------------------------------------------

 


STABLES - JTVT II & III
Document        of     5  

 
MANAGEMENT AGREEMENT
FINAL REVISION - October 23, 1996
 
2.13          Net Profits.  “Net Profits” shall mean gross gaming revenues of an
Indian gaming operation less - (a) Amounts paid out as, or paid for, prizes; and
(b) Total gaming-related operating expenses, excluding management fees.
 
2.14          Facility.  “Facility” located on Tract, shall mean the building
and associated parking and adjacent real and personal property, within which
Enterprise will be housed.
 
2.15          Tract.  “Tract” shall mean a parcel of land, more particularly
described in Appendix “A” attached as a part hereof, of which Tribe will build
Facility, which parcel is held by the United States in trust for the Modoc
Tribe.
 
3.0
Covenants.

 
In consideration of the foregoing Recitals, the parties agree and covenant as
follows:
 
3.1           Engagement of Manager.  Tribe hereby retains and engages Manager
and Manager accepts such retention and engagement, for a term of five (5) years
commencing the date Enterprise opens for business to the public to offer Class
II and/or Class III Gaming.  Tribe retains Manager to develop, manage, operate
and maintain Enterprise.  Manager, along with Manager’s primary management
officials and key employees of Enterprise, shall be licensed to operate
Enterprise under Tribe’s Ordinance.  Tribe will not unreasonably withhold such
licenses from Manager, its qualified primary management officials, or its
qualified key employees.
 
Both Tribe and Manager agree that Manager shall have the option to extend this
Agreement for an additional term of two (2) years from the expiration date of
the initial five (5) year term, provided that;
 
 
a.
Manager is not in default on any of its obligations under this Agreement,

 
 
b.
Manager has not been repaid funds advanced to the Enterprise under the terms of
the LOAN AGREEMENT, and

 
 
c.
Tribe does not at that time have funds available with which to pay the loan
balance in full before the end of the initial term.

 
Manager shall notify Tribe of its election to extend this Agreement no later
than ninety (90) days and no earlier than one hundred eighty (180) days before
the end of the initial term.  Manager agrees that the effectiveness of the
election to extend to shall be contingent upon Manager’s continuing satisfactory
performance through the expiration of the initial term of this Agreement and the
Tribe’s ability to repay is not substantially attributable to the Manager’s
neglect or inability to perform its responsibilities under the Agreement during
the last year of the Agreement.
 
3.2           Exclusivity of Manager’s Rights and Obligations.  Tribe warrants
that during the term of this Agreement it will not establish or conduct any
other Class II and Class III gaming subject to IGRA within a ten (10) minute
driving time of the Tract.  Manager agrees that during the term of this
Agreement it will not manage a Class II and Class III gaming enterprise within a
ten (10) minute driving time of the Tract that would prejudice this Enterprise
without the written approval of the Tribe.  Such approval shall not be
unreasonably withheld.  The warranties in this paragraph 3.2 shall extend to and
be binding on any entity owned (in whole or part), controlled, or in which any
interest is held by Tribe or Manager or its Shareholders.
 
Copyright 1996 Butler National Service Corporation V2.0 COMPLETE REVISION
September 23, 1996 - Page  5 of 29
 
 
 

--------------------------------------------------------------------------------

 
 
STABLES - JTVT II & III
Document        of     5  



MANAGEMENT AGREEMENT
FINAL REVISION - October 23, 1996
 
3.3           Establishment and Operation of Management Committee.  Within one
week following the effective date of this Agreement, Manager shall designate
Managing Officer and request approval by Tribe, which such approval shall not be
unreasonably withheld.     Thereafter, Management Committee shall have the
obligations and authorities described in this Agreement.  In order to be
effective, any action of Management Commission must be a result of mutual
agreement of the three management Committee members or their designees.  In the
event a mutual agreement cannot be reached, then in such event, the appropriate
action shall be determined by arbitration as provided in paragraph 22 below.
 
3.4           Manager’s Compliance with Tribe’s Gaming Ordinance.  Manager
agrees that it will at all times comply with the terms of Tribe’s Ordinance, and
any licenses issued thereunder.
 
3.5           Tribal Amendments to Tribal Gaming Ordinance.  Tribe agrees that
any amendments made to Tribal Gaming Ordinance will be a legitimate effort to
ensure the gaming operation is conducted in a manner that adequately protects
the environment, the public health and safety, and the integrity of gaming at
Enterprise.  Tribe agrees that it will exempt Enterprise and Manager from any
amendments to that ordinance which will prejudice Manager’s rights under this
Agreement, LOAN AGREEMENT, NOTE, or SECURITY AGREEMENT.
 
3.6           Effective Date.  The management contract shall not be effective
unless and until it is approved by the Chairman of the National Indian Gaming
Commission, date of signatures of the private parties notwithstanding.
 
4.0
Construction of Facility.

 
Following Effective Date of this Agreement, Tribe, subject to the conditions in
LOAN AGREEMENT and provisions of this paragraph 4, shall undertake all steps
necessary to construct Facility, including without limitation, the following:
 
4.1           Architect, Materials, Equipment, Labor, Facility.
 
4.1.1         Construction Manager.  Management Committee shall select a
“Construction Manager” to oversee the design and construction of
Facility.  Management Committee in counsel with Construction Manager shall
select and contract with an Architect and a General Contractor.  Selection of
the Architects and General Contractors shall be based upon selection from a
minimum of three (3) qualified bidders.  Estimated design and construction cost
including the cost of the Construction Manager to be reviewed and recommended by
Management Committee and approved by Tribe and, if required, by the Bureau of
Indian Affairs.
 
4.1.2         Architect and Design.  Architect shall be responsible for
designing the Facility, including sewage facilities and site development;
PROVIDED, that the design, construction and maintenance of such Facility and
site shall meet or exceed the minimum standards which would be imposed on such
facilities by existing State or Federal statute or regulation which would be
applicable if Facility were located outside of the territorial boundaries of
Tribe, although those requirements would not otherwise apply within those
territorial boundaries; provided further, that nothing in this subparagraph
shall grant any jurisdiction over Tract or its development and management to the
State of Oklahoma or any political subdivision thereof.
 
Copyright 1996 Butler National Service Corporation V2.0 COMPLETE REVISION
September 23, 1996 - Page  6 of 29
 
 
 

--------------------------------------------------------------------------------

 
 
STABLES - JTVT II & III
Document        of     5  



MANAGEMENT AGREEMENT
FINAL REVISION - October 23, 1996
 
4.1.3         General Contractors.  General Contractors shall be responsible for
providing all materials, equipment and labor to construct and initially equip
Enterprise as necessary,   including site development, and supervise the
construction of Facility so as to comply with the terms of LOAN
AGREEMENT.   Management Committee and Construction Manager shall cause General
Contractors to construct a facility of sufficient size to accommodate safely and
comfortably the anticipation number of patrons who will use this Facility
together with  sufficient parking, sanitary facilities, office space and
refreshment facilities.  The design and construction of Facility will adequately
protect the environment and the public health and safety.  The allowable costs
and compensation of General Contractors shall not exceed those permitted by
appropriate federal guidelines and shall be on terms and in an amount to be
negotiated and recommended by Management Committee and approved by the Tribe and
Commission.
 
4.1.4         Detailed Plans.  Detailed plans for the construction of Facility
to house Enterprise shall be submitted for approval to Manager Committee prior
to the commencement of the construction of Facility.
 
4.2            Supervision, Construction, Development and Improvements.
 
4.2.1         Supervision and Construction.  Construction Manager shall have the
responsibility to supervise the completion of all construction, development,
improvements and related activities undertaken pursuant to the terms and
conditions of the contracts with Architects and General Contractors.  Tribe and
Management Committee shall agree to plans and specifications for Facility,
defining all activities, materials, and services necessary for Facility and
Enterprise.  Construction Manager shall make weekly reports to the Management
Committee presenting all plans, including cost estimates, fixed price contracts,
actual expenditures and project schedule status for approval.
 
The cost of the architectural and engineering services, and the construction of
Facility, including the building, furniture and furnishings, initial supplies,
landscaping and parking area, shall not exceed the amount recommended by
Management Committee and approved by Tribe.  Tribe, using funds loaned to it as
costs are incurred, under the terms of LOAN AGREEMENT, shall provide all funds
necessary for such architectural and engineering services, and construction.  If
there are cost overruns for any activity, material or service that are in
substantial conformity with such plans, and specifications previously agreed to
by the parties, Manager shall cause a loan to be made to Tribe for the funds
necessary to cover these approved cost overruns up to an agreed upon maximum for
Tribe’s repayment obligations.
 
Tribe shall keep Facility and Tract free and clear of all mechanics’ and other
liens resulting from the construction of Facility, which shall at all times
remain the property of Tribe.  If such lien is claimed or filed, it shall be the
duty of Tribe within thirty (30) days after having been given written notice of
such a claim, either by payment to the claimant, by the posting of a bond or the
payment into the court of the amount necessary to relieve and discharge the
property from such claim, or in any other manner which will result in the
discharge of such lien.
 
Copyright 1996 Butler National Service Corporation V2.0 COMPLETE REVISION
September 23, 1996 - Page  7 of 29
 
 
 

--------------------------------------------------------------------------------

 
 
STABLES - JTVT II & III
Document        of     5  

 
MANAGEMENT AGREEMENT
FINAL REVISION - October 23, 1996
 
4.2.2         Equipment Acquisition and Cost.  Management Committee shall select
and Tribe shall provide necessary gaming equipment and Manager agrees to provide
funds in a sum recommended by Management Committee and approved by Tribe for
lease and/or purchase.  Such amount shall be accounted for as an operating
lease, a capital lease or a purchase as provided under the rules of GAAP.
 
4.2.3         Working Capital.  Manager agrees to provide to Tribe the amount
recommended by Management Committee and approved by Tribe, to be used as working
capital in the operation of Enterprise; provided however, when such sum is not
needed in the judgment of Tribe and Manager, then such sum shall be returned to
Manager and credited to the principal  due under NOTE.  Repayment of such sum
utilized for working capital shall be repaid to Manager by the Tribe and not
treated as an operating expense of Enterprise.  See LOAN AGREEMENT for specific
amounts.
 
4.2.4         Fire & Safety.  The Manager will be responsible to insure that all
facilities on Tract shall be constructed and maintained in compliance with all
fire and safety statutes, ordinances, and regulations which would be applicable
if facilities were located outside of the exterior boundaries of the territory
of Tribe, although those requirements would not otherwise apply on that
territory provided, that nothing in this subparagraph shall grant any
jurisdiction to the State of Oklahoma or any political subdivision thereof over
Tract.  The Manager will be responsible for providing fire protection services.
 
4.2.5         Construction Commencement and Completion.  Contracts between
Tribe, Construction Manager, Architect and General Contractor shall contain such
provisions for the protection of Tribe as it shall deem appropriate, and shall
provide that construction of Facility shall commence within a reasonable time
following the granting of all approvals necessary to commence construction, and
also provide that Construction Manager, Architect and General Contractor shall
exert its best efforts to complete construction within six (6) months of the
commencement of construction.  General Contractor shall warrant the construction
to be free of defects and unworkmanlike labor or materials for a period of one
year subsequent to the date the Construction Manager and Architect certifies
Facility as complete.
 
4.2.6         Title and Taxes.  Title to any and all facilities constructed or
improved, including fixtures and equipment, during the period of this Agreement
shall vest solely in Tribe.  If any non-Tribal governments attempt to impose any
possessory interest tax upon either party to this Agreement (Except for Income
Taxes on Manager’s share of Net Profits.) regarding Enterprise, Tribe shall
resist such attempt through legal action.  The costs of such action and the
compensation of legal counsel shall be an expense of the Enterprise.  If a court
of competent jurisdiction finally determines that any such tax is legally due,
it shall be an expense of the Enterprise.
 
4.3            Situs of Contracts.  All contracts entered into between Tribe and
anyone or any entity providing services associated with the contemplated
Enterprise shall be entered into on lands subject to the Modoc Tribe’s
jurisdiction and shall be subject to all applicable laws and regulations of
Tribe and in compliance with paragraphs 3.4 and 3.5.
 
5.0
Business and Affairs in Connection with Property.

 
5.1           Manager Authority and Responsibility.  Once construction of
Facility has been completed in accordance with this Agreement and LOAN
AGREEMENT, and for the remainder of the term of this Agreement, all business and
affairs in connection with the financing, construction, improvements,
development and day-to-day operation, management and maintenance of Enterprise
shall be the sole management responsibility of Manager, which is hereby granted
the necessary power and authority to act in order to fulfill its responsibility
pursuant to this Agreement.  Manager shall establish the hours and days of
operation with the approval of the Management Committee.  Manager shall design,
place and administer the advertising and marketing programs and expenditures in
accordance with the approved annual operating budget.
 
Copyright 1996 Butler National Service Corporation V2.0 COMPLETE REVISION
September 23, 1996 - Page  8 of 29
 
 
 

--------------------------------------------------------------------------------

 
 
STABLES - JTVT II & III
Document        of     5  



MANAGEMENT AGREEMENT
FINAL REVISION - October 23, 1996
 
5.2            Duties of Manager.  In managing, operating, and maintaining
Enterprise, Manager’s duties shall include, but not be limited to the following:
 
5.2.1         Manage Enterprise.  Manager shall use reasonable measures for the
orderly administration, management, and operation of Enterprise, including
without limitation    cleaning, painting, decorating, plumbing, carpeting,
grounds care, and such other maintenance and repair work as is reasonably
necessary.  Manager shall not obligate or encumber any funds or assets of
Enterprise, except as specifically set forth in paragraph 5.7 below.
 
5.2.2         Compliance.  In carrying out its obligations under this Agreement,
Manager agrees to comply with all duly enacted statutes, regulations, and
ordinances of Tribe that are presently in effect or which may in the future be
enacted in compliance with paragraphs 3.4 and 3.5, provided that Tribe will take
no action and adopt no statute or ordinance that violates the Indian Civil
Rights Act, 25 U.S.C. § 1301 et. seq., and provided that any changes in Tribe’s
land use or zoning regulations or ordinances shall provide that during the term
of this Agreement, or any extensions thereof, that Tract shall be exempt from
such changes.  Provided further that, for a period of 180 days after the signing
of this Agreement, Manager retains the right to, in its sole discretion,
terminate this and all other accompanying agreements if it reasonably determines
that any Tribal, commercial or taxation statue, or regulation would render
Enterprise prohibitively uncompetitive.  Manager will also comply with all the
terms of the MANAGEMENT AGREEMENT, LOAN AGREEMENT, NOTE and SECURITY
AGREEMENT.  In all situations, all gaming covered by this contract will be
conducted in accordance with the Indian Gaming Regulatory Act (IGRA or The Act),
and governing Tribal ordinance(s).
 
5.3           Security Force.  Manager shall be responsible for organizing a
security force sufficient to reasonably assure the safety of the customers,
personnel, monies, and property of Enterprise.  Such security force shall be
comprised of security officers employed directly by Enterprise who shall report
directly to General Manager, and each security officer shall be bonded or
bondable in sufficient amounts commensurate with their enforcement duties and
obligations as defined by the Management Committee.  The costs of such security
service shall be included in the operating expenses of Enterprise.  Paying the
costs of any increased public safety services shall be included in the operating
expenses of Enterprise.
 
5.4            Cessation of Enterprise.  If Enterprise ceases operations as a
result of a decision of a court of competent jurisdiction, or by operation of
any applicable legislation, by fire, war, or other casualty, or by an Act of
God, and such cessation was not the result of any act or fault of Manager,
Manager shall have the following options:
 
5.4.1         Maintenance of Facility.  Manager shall have the option to
continue its interest in this Agreement and to recommence the operation of
gaming at Facility if at some subsequent date such recommendation shall be
legally and commercially feasible in the sole judgment of Manager.
 
Copyright 1996 Butler National Service Corporation V2.0 COMPLETE REVISION
September 23, 1996 - Page  9 of 29
 
 
 

--------------------------------------------------------------------------------

 
 
STABLES - JTVT II & III
Document        of     5  

 
MANAGEMENT AGREEMENT
FINAL REVISION - October 23, 1996
 
5.4.2         Repair of Replacement Option.  If Facility is damaged or destroyed
so that gaming can no longer be conducted at Facility, Manager may, at its sole
discretion after consultation with Management Committee, choose to reconstruct
Facility to a condition where gaming can once again be conducted at
Facility.  If the insurance proceeds are insufficient to reconstruct Facility to
a condition where gaming can once again be conducted at Facility, Manager may
supply such funds to reconstruct Facility to such condition.  Should Manager sue
any funds of its own beyond those provided by insurance proceeds, such funds
shall be considered a loan to Tribe and, consequently, shall become part of the
repayment obligation of Tribe to Manager.  These additional funds are subject to
the maximum loan amount as    specified by Section 1.11 of the LOAN
AGREEMENT.  If the insurance proceeds are not used to repair Facility, then such
proceeds shall be first applied to the amounts due Manager under      the NOTE,
and any surplus funds shall be distributed to Tribe.  In either event Manager
may elect to terminate this Agreement under the provision of paragraph 5.4.4.
 
5.4.3         Other Business Purposes.  Manager shall have the option to use
Facility for other business purposes, provided Management Committee has approved
such uses and an annual budget for such uses in advance, which such approval
shall not be unreasonably withheld.  Manager shall not be involved as owner or
operator with the operation of Indian related businesses within Facility, such
as smoke shop, gift shop, etc.  Manager has the right to approve management and
to specify the image, decor and promotion approaches of such operations within
the Facility.
 
5.4.4         Termination of Contract.  Manager shall have the option to notify
Tribe in writing that it is terminating operations under this Agreement in which
case, Manager shall forfeit all rights under this Agreement except any rights
retained under the provisions of the NOTE and LOAN AGREEMENT.
 
5.4.5         Division of Profits on Non-gaming Operations.  If Manager elects
to proceed under the option described in subparagraph 5.4.3, then the proceeds
of any business established by Manager shall be apportioned between Manager and
Tribe in accordance with a separate agreement to be negotiated between the
parties.  Both parties agree to be fair and reasonable in the negotiation of
division of profits for any non-gaming operation.  Parties agree that all
accounting of non-gaming operations will be separate from the accounting for
gaming operations.
 
5.4.6         Recommencement of Gaming.  If after a period of cessation gaming
on Tract, the recommencement of gaming is possible, and if Manager has not
terminated this Agreement under the provisions of paragraph 5.4.4, then all
provisions of this Agreement shall also recommence.  If the period of cessation
of gaming has not resulted from any act or fault of Manager, and if Managers has
not elected to terminate this Agreement during that period, then the period of
such cessation shall not be deemed to have been part of the term of this
Agreement and the date of expiration of the term of this Agreement shall be
extended by the number of days of such cessation period.  Any reasonable
payments made to any third party to eliminate rights acquired in the premises
during the period of cessation shall be deemed operating expenses of Enterprise.
 
5.5           Alcoholic Beverages.  During the term of this Agreement, no
alcoholic beverages shall be sold on Tract unless Tribal Representative and
Manager mutually agree to the serving of such beverages, and unless the serving
of such beverage is otherwise in accordance with applicable law.
 
Copyright 1996 Butler National Service Corporation V2.0 COMPLETE REVISION
September 23, 1996 - Page  10 of 29
 
 
 

--------------------------------------------------------------------------------

 
 
STABLES - JTVT II & III
Document        of     5  

 
MANAGEMENT AGREEMENT
FINAL REVISION - October 23, 1996
 
5.6           Training and Management.
 
5.6.1         General Manager.  Manager shall, with the approval of Tribal
Representative, which approval shall not be unreasonably withheld, select and
employ General Manager for Enterprise, who will be assigned to the operation and
management of Enterprise on a full-time basis.  The salary and employment
benefits paid to such person shall be operating expenses of Enterprise, whether
that salary and those benefits are in the form of an hourly wage, contract fees,
bonuses for performance or in some other form.  General Manager, Accountant and
the person or persons selected by General Manager to be in charge of the money
room of   Enterprise, shall each be bonded or bondable in a minimum amount of
One Hundred Thousand Dollars ($100,000.00).
 
5.6.2         Accountant.  General Manager shall select and employ a qualified
accountant who will be in charge of and responsible for the accounting and audit
of all receipt, disbursements, and cash management of Enterprise.  Accountant
shall be employed by Enterprise on a full-time or less than full-time basis,
depending on the requirements of Enterprise.  The cost of Accountant shall be
paid by Enterprise as an operating expense.  Management Committee shall have the
right to approve the qualified accountant selected by General Manager, which
approval shall not be unreasonably withheld.  The qualified accountant shall be
supervised by General Manager of Enterprise.  In addition, an annual certified
audit of financial statements, books and records of Enterprise shall be
conducted by a Nationally recognized firm of Certified Public Accountants
(“Auditor”) as suggested by the Management Committee and selected by the
Tribe.  The Auditor shall be instructed to consider within the audit scope a
detail review of all contracts for supplies, services or concessions for a
contract amount in excess of Twenty Five Thousand Dollars ($25,000.00) annually
(except contracts for professional legal or accounting services).  Audit reports
shall be sent to Tribe, Management Committee and Manager.  The cost of such
audits shall be an operating expense of Enterprise.
 
5.6.3         Training Aid.  Manager will provide individuals to carry out a
program of instruction for job applicants accepted for employment, and will
provide personnel who will supervise and instruct the job applicants accepted
for employment, and provide opportunity for upward mobility in employment.  The
salary and employment benefits paid to such individuals, other than employees of
the Manager, shall be budgeted operating expenses of Enterprise.
 
5.7           Budget.  Manager shall not make any expenditures from funds or
assets of Enterprise except as set forth in a quarterly budget, approved by
Management Committee.  The quarterly budget shall include projected operating
expenses, capital expenditures, and contingent liabilities.  Following approval
of the quarterly operating budget, Manager shall be authorized to make budget
expenditures without further approval and shall be authorized, with approval of
Management Committee, a margin of excess from such budget figures not to exceed
fifteen percent (15%) of any line item during the first year of operation, and
ten percent (10%) thereafter.  Except however Manager may reallocate budgeted
funds from one line item to another without further approval.
 
5.8           Employees.
 
5.8.1         Manager Responsibility.  It is understood and agreed that Manager
shall provide Enterprise with personnel and personnel management and, subject to
the provision of paragraphs 5.8.2, 5.8.3, 5.8.5, and 5.8.7 of this Agreement,
shall have the exclusive responsibility and authority to employ, direct,
contract for and discharge all personnel performing regular services in and on
Tract in connection with development, maintenance, operations and management of
Enterprise and any activity upon Tract.  Manager, at its discretion may contract
for full-time and/or part-time employees subject to the provisions of this
paragraph.
 
Copyright 1996 Butler National Service Corporation V2.0 COMPLETE REVISION
September 23, 1996 - Page  11 of 29
 
 
 

--------------------------------------------------------------------------------

 
 
STABLES - JTVT II & III
Document        of     5  



MANAGEMENT AGREEMENT
FINAL REVISION - October 23, 1996
 


 
5.8.2         Indian Preference and Wages.
 
5.8.2.1      Employment.   In order to maximize benefits of Enterprise to Tribe,
Manager shall give preference in recruiting, training, and employment to members
of Tribe and their spouses in all job categories of Enterprise, but especially
in top management positions.   Manager shall provide to Management Committee
written notice of all job openings before accepting applications for any
positions, and shall provide special training programs under paragraph 5.6.3
above for Tribal members and their spouses.  To the extent that qualified
members of Tribe or their spouses are not available to fill a position,
preference in employment shall be given first to qualified members of other
Indian tribes.  Tribe agrees to provide and maintain a current list of
registered tribal members for employment verification by Manager.  Actual job
placement shall be made in accordance with Personnel Policies and Procedures,
reference 5.8.4.
 
5.8.2.2     Contracting.  Manager shall also give preference within a five
percent (5%) cost margin, all other factors being equal, to qualified members of
Tribe, their spouses, and business entities certified by Tribe to be controlled
by Tribe, its member or their spouses, when selecting an outside contractor or
subcontractor and when hiring personnel for any construction, renovation or
improvement, if such person or entities are available.  Manager shall provide
written notice to Tribe in advance of such contracting, subcontracting and
construction opportunities.
 
5.8.2.3      Determination of Qualifications and Compensation.  For the purpose
of this paragraph 5.8.2.3, Manager shall have the sole responsibility for
determining whether a prospective employee or independent contractor is
qualified and the appropriate level of compensation to be paid.  Actual job
placement shall be made in accordance with Personnel Policies and Procedures,
reference 5.8.4.
 
5.8.2.4      Litigation.  If, by reason of this provision, Tribe, Management
Committee, Manager, or any contractor or subcontractor is sued by any person for
an alleged violation of any State or Federal statute or law, or is charged with
unlawful discriminatory acts, Tribe, Management Committee and/or Manager shall
defend such action or actions.  The cost of such litigation shall be an
operating expense of Enterprise.
 
Except that Tribe, and/or Management Committee reserves the right to decline to
participate in the defense of any such suit.  However, should Tribe and/or
Management Committee decline to participate in any such lawsuit, Manager retains
the right to defend any such lawsuit, and the cost of defending any such lawsuit
shall be an operating expense of Enterprise.
 
5.8.3         Employment Background Check.  A background check shall be
conducted by Tribe in accordance with the procedures defined by the Tribal
Ordinance on each applicant prior to his or her being hired, and no individual
whose prior activities, criminal record, if any, or reputation, habits and
associations pose a threat to the public interest or the effective regulation of
gaming, or create or enhance the dangers of unsuitable, unfair or illegal
practices and methods and activities in the conduct of gaming, shall be employed
by Enterprise.  However, Parties agree that all screening must be within the
federal guidelines established by the EEOC.
 
Copyright 1996 Butler National Service Corporation V2.0 COMPLETE REVISION
September 23, 1996 - Page  12 of 29
 
 
 

--------------------------------------------------------------------------------

 
 
STABLES - JTVT II & III
Document        of     5  

 
MANAGEMENT AGREEMENT
FINAL REVISION - October 23, 1996
 
5.8.4         Personnel Policy.  Manager shall prepare and maintain a documented
Personnel Management System (“PMS”).  The PMS shall contain, among other systems
and procedures, written position descriptions defining the positions available
within the Enterprise including the minimum skills, qualifications, experience
and compensation range.  General Manager shall submit a description of PMS to
the Management Committee for review and comments thirty  (30) days prior to
Enterprise’s commencement of operations.  The PMS also shall include a grievance
procedure in order to establish fair and uniform standards for the employees of
Enterprise.  APPENDIX “G” is a copy of this policy.  Any revisions to the
personnel policies and procedures shall not be effective unless they are
approved in the same manner as was the original manual.
 
5.8.5         Procurement Policy.  Manager shall prepare a draft of procurement
policies and procedures, which policies and procedures shall be presented by
General Manager to Management Committee for review and comments thirty (30) days
prior to Enterprise’s commencement of operations.  Any revisions to the
procurement policies shall not be effective unless they are approved in the same
manner as were the original policies and procedures.  In all purchasing for
Enterprise, Manager shall give preference to qualified members of Tribe, their
spouses, and business entities certified by Tribe to be so qualified by Tribe,
its members or their spouses provided that all other factors are equal.
 
5.8.6         No Manager Wages or Salaries.  Neither Manager, nor any officers,
directors, partners, limited partners or investors shall be compensated by wages
from or contract payments by Enterprise for their efforts or for any work which
they perform under this Agreement except as provided for herein.  The share of
net profits under this Agreement, and the interest income earned under LOAN
AGREEMENT and paid to Manager, shall constitute the exclusive sources of
compensation to such persons for their efforts under this Agreement.  However,
the parties agree that each Management Committee member may be compensated for
its actual out-of-pocket expenses appropriately documented and approved by the
Tribal Representative and the Manager.
 
5.8.7         Employee License Required.  Each key employee shall maintain a
current tribal license as a condition of employment in accordance with the
Ordinance.
 
5.9            Cash Management.  General Manager shall document and install a
system for monitoring all funds, which system shall be submitted in advance of
implementation to Management Committee for approval.  Any changes in such system
after commencement of Enterprise also shall be subject to review and approval by
Tribal Representative.  Manager shall have the right and duty to maintain and
police its system for cash management in order to prevent any loss of proceeds
from Enterprise.  Tribal Representative shall have the right to inspect and
oversee the system at all times.  Tribal Representative or its designee shall
have the right to be present and count or oversee the counting of the cash
revenues on a daily basis.
 
Copyright 1996 Butler National Service Corporation V2.0 COMPLETE REVISION
September 23, 1996 - Page  13 of 29
 
 
 

--------------------------------------------------------------------------------

 
 
STABLES - JTVT II & III
Document        of     5  



MANAGEMENT AGREEMENT
FINAL REVISION - October 23, 1996
 
5.10          Bank Accounts.  Management Committee shall select a bank for the
deposit and maintenance of funds.  Management Committee shall establish six (6)
bank accounts at that  bank for follows (1) general account, (2) operating
account, (3) constitution account, (4) prize fund account, (5) impressed payroll
account and (6) Cash Contingency Reserve Fund.    All funds shall be deposited
into the general account and distributed under the control of the Management
Committee and the General Manager to the appropriate other
accounts.      Transfers shall be made from the “General Account” to the
operating expenses account (“Operating Account”) sufficient to cover all
operating expenses and distributions of Enterprise.  The Operating Account and
payroll account shall be set up to use computer printed checks.  If for any
reason a transfer from General Account to the Operating Account in the amount of
any sum necessary to pay all debt service, both principal and interest pursuant
to the LOAN AGREEMENT, is not made, then Manager shall be authorized to transfer
from such General Account an amount necessary to pay such debt service.  Manager
shall retain all responsibility and authority for making all payments from all
accounts and shall provide Tribal Representative a monthly report on all
expenditures from all accounts.  Daily and/or weekly reports are available upon
request.  Except to pay operating expenses as they come due, including payment
of interest on NOTE, payment from General Account shall require the signature of
Tribal Representative and Managing Officer or designee, appointed in accordance
with the definition of the “Management Committee”, paragraph 2.2 above.     All
depositories and the accounts therein shall be federally insured.  All parties
agree that idle funds in the various accounts are to invested as directed by the
Management Committee and that funds in excess of $100,000 may not be federally
insured.
 
5.10.1       Daily Deposits to General Account.  Manager shall collect, receive,
and receipt all gross sales, revenues and any other proceeds connected with or
arising from the operation of Enterprise, the sale of all products, foods and
refreshments, and all other activities on the premises, and deposit them daily
into General Account established per 5.10 as soon as reasonably possible after
the established daily cut-off time of business or more frequently as determined
by Manager.  All money received by Enterprise on each day that it is open must
be counted at the close of operations for that day.  Adequate security shall be
provided in transporting the funds to the bank.  The parties hereto agree to
obtain a bonded transportation service to effect the safe transportation of the
daily receipts to the bank, if such service is available at a reasonable cost.
 
5.10.2       Generating Account.  Manager shall, consistent with and pursuant to
the approved annual budget, have responsibility and authority for making all
payments for operating expenses from Expense Account as defined in this
Agreement.
 
5.10.3       No Cash Disbursements.  Manager shall not make any coin and/or
currency disbursements from any Enterprise fund for any reason whatsoever,
except for the payment of cash prizes pursuant to the schedule of cash prize
awards established and approved by Management Committee.  Any and all other
payments or disbursements by Manager shall be made by check drawn against
“Operating Account.”  General Manager shall have the obligation to promptly file
any reports of gaming winnings and the names of winners that may be required by
the Internal Revenue Service of the United States.
 
5.10.4       Cash Contingency Reserve.  Enterprise shall maintain a cash
contingency reserve, funded by the Tribe, and a petty cash fund, the amount of
which shall be agreed to quarterly by the Management Committee in conjunction
with the establishment of the annual operating budget, or more often as mutually
agreed and approved by the Management Committee.  The cash contingency reserve
shall initially be deposited in the General Account and shall be used to provide
the initial balance of the Operating Account, and the initial Cash Prize Reserve
Fund.  The petty cash fund shall be used for miscellaneous small expenditures of
Enterprise, and shall be maintained at Facility.
 
5.11          Best Efforts.  Manager shall devote its best effort to the
fulfillment of its duties outlined in this Agreement.
 
5.12          Accounting and Books of Account.
 
Copyright 1996 Butler National Service Corporation V2.0 COMPLETE REVISION
September 23, 1996 - Page  14 of 29
 
 
 

--------------------------------------------------------------------------------

 
 
STABLES - JTVT II & III
Document        of     5  

 
MANAGEMENT AGREEMENT
FINAL REVISION - October 23, 1996
 
5.12.1       Statements.  Manager shall prepare and provide to Tribe comparative
financial statements monthly, quarterly, and annually of all sales, revenues,
and all other amounts collected and received, and all deductions and
disbursements made therefrom in connection   with Enterprise and in conformance
with the budget.  An annual certified audit of financial statements, books and
records of Enterprise shall be conducted by a Nationally recognized firm of
Certified Public Accountants (“Auditor”) as suggested by the Management
Committee and selected by the Business Committee of the Tribe.  Auditor shall
report to a three member Audit Committee appointed by Manager and Tribe.  Such
Audit Reports shall be sent to Tribe, Management Committee and Manager.  The
Auditor shall be instructed to consider within the audit scope a detail review
of all contracts for supplies, services or concessions for a contract amount in
excess of Twenty Five Thousand Dollars ($25,000) annually (except for
contracts    for professional, legal or accounting services).  The costs
incurred for such audits shall be an operating expense of Enterprise.  Such
audits may be provided by Tribe to officials of the Commission as required by
law.
 
5.12.2       Books of Account.  Manager shall maintain full and accurate books
of account at an office in Facility.  The books shall be kept on the accrual
basis and the records shall be maintained using generally accepted accounting
principles.  Additionally, the Manager will comply with all applicable
provisions of the Internal Revenue Code as well as provide an adequate system of
internal accounting controls.  Tribal Representative shall have access to the
daily operations of Enterprise and shall have the right to inspect, examine, and
copy all such books and supporting business records at any time.  Such rights
may be exercised through an agent, employee, attorney, or independent accountant
acting on behalf of Tribe.
 
5.12.3       NIGC Annual Fees.  Manager shall maintain adequate accounting
records to allow the calculation of Commission fees in accordance with 25 CPR
514.1.  Manager shall have the authority and responsibility for making all
financial reports to the Commission and for making all estimated fee payments to
the Commission from the Tribe’s account.
 
5.12.4       Financial System Design.  Manager shall design, install and operate
a financial accounting and control system for the Enterprise to be included
within the operating expenses of the Enterprise.  In addition to other elements
described elsewhere within this Agreement, the key elements of the system shall
include:
 
 
(a)
an adequate system of internal accounting controls;

 
(b)
the preparation of financial statements in accordance with generally accepted
accounting principals;

 
(c)
the reports and procedures must be susceptible to audit;

 
(d)
the reports to allow the Manager, the Tribe and the Commission to calculate the
annual fee due under the Act;

 
(e)
the reports clearly showing the calculation and payment of the Manager’s fee;
and

 
(f)
the data base and related reports required for the allocation of revenues,
operating expenses and/or overhead expenses among the Tribe, the Tribe’s gaming
Enterprise, the Manager and any other user sharing the facilities and services.

 
5.12.5       Accounting for Promotional Departments.  Manager does not plan to
participate in the non-gaming operations of the Tribe (such as gift shop, smoke
shop, etc.).  However, Manager is responsible for ancillary support activities
(such as concessions, food service, conference scheduling, travel planning,
etc.) which could be used as promotional items as a part of the advertising and
marketing plan.  The financial losses or contributions from the departments
responsible for these ancillary support activities are to be included as a cost
of operation of the Enterprise.
 
Copyright 1996 Butler National Service Corporation V2.0 COMPLETE REVISION
September 23, 1996 - Page  15 of 29
 
 
 

--------------------------------------------------------------------------------

 
 
STABLES - JTVT II & III
Document        of     5  



MANAGEMENT AGREEMENT
FINAL REVISION - October 23, 1996
 
6.0
Liens.

 
Tribe herein specifically warrants and represents to Manager that during the
term of this Agreement, Tribe shall not act in any way whatsoever, either
directly or indirectly to cause any party to become an encumbrance or lien
holder of the property subject to this Agreement without the prior written
consent of Manager.
 
7.0
Compensation and Reimbursement.

 
7.1           Compensation.  Within fifteen (15) days after the end of each
calendar month of operating, Manager shall calculate and report to Tribal
Representative the gross receipts, operating expenses, and Net Profits of
Enterprise for the previous month’s operation.  Parties agree that during the
first 120 days of operation the operating reports may not be prepared within the
fifteen day guideline.
 
Such Net Profits shall be designated for distribution by the Management
Committee seventy percent (70%) to the Tribe [thirty five percent (35%) to the
Miami Tribe plus thirty five percent (35%) to the Modoc Tribe] and thirty (30%)
to the Manager.
 
7.2           Distribution Preference.  The monthly preference of the designated
distribution amount shall be made according to the following priority
distribution scheme:
 
 
A.
Notwithstanding the provisions of Paragraphs B below, Tribe shall receive from
its designated distribution amount a “Minimum Payment” of  $500 per month [i.e.
$250 to the Miami Tribe and $250 to the Modoc Tribe] during the life of this
Agreement, guaranteed by the Manager.  Such Minimum Payment shall have priority
over the recoupment of construction and development costs.

 
 
B.
Any balance of designated distribution remaining shall be distributed to Tribe
and Manager as provided hereinbefore in this section.  Tribe’s share under
priority B shall be decreased by the amount paid to Tribe in priority A.

 
7.3           Credit for Excess Distribution.  Manager shall receive credit for
any amount of its distribution paid to Tribe under this priority distribution
scheme should any amount paid exceed that which would have been paid to Tribe
had the net profits simply been distributed according to the aforesaid schedule
absent the priority distribution scheme.
 
7.4           Maximum Construction and Development Cost Recoupment.  Manager
shall not receive in excess of THREE MILLION FIVE HUNDRED THOUSAND DOLLARS
($3,500,000) as the recoupment for construction, development, working capital
and other pre-opening advances as identified in the LOAN AGREEMENT.
 
8.0
Notice.

 
Any notice required to be given by the parties or the Commission pursuant to
this Agreement shall be delivered by Certified Mail, Return Receipt Requested,
addressed to Manager or Tribe as follows:
 
Copyright 1996 Butler National Service Corporation V2.0 COMPLETE REVISION
September 23, 1996 - Page  16 of 29
 
 
 

--------------------------------------------------------------------------------

 


STABLES - JTVT II & III
Document        of     5  



MANAGEMENT AGREEMENT
FINAL REVISION - October 23, 1996
 
 
MANAGER:
President, BUTLER NATIONAL SERVICE CORPORATION

 
1546 East Spruce Road

 
Olathe, Kansas 66061

 
 
TRIBE:
Chief, MODOC TRIBE OF OKLAHOMA

 
515 G Southeast

 
Miami, Oklahoma 74354-8224

 
 
TRIBE:
Chief, MIAMI TRIBE OF OKLAHOMA

 
202 South Eight Tribes Trial

 
Miami, Oklahoma 74355

 
or to such other different address(es) as Manger or Tribe may in writing
specify, using the notice procedure called for in this paragraph.
 
9.0
Warranties.

 
9.1           Warranties.  Manager and Tribe each warrant and represent they
shall not act in any way whatsoever, either directly or indirectly, to cause
this Agreement to be altered, amended, modified, canceled, or terminated or
attempt to assign or transfer this Agreement or any right to or interest in said
Agreement, without the consent of the other party, except that Manager reserves
the right to transfer its rights under this Agreement to a wholly owned
subsidiary, further, Manager and Tribe warrant and represent that they shall
take all actions necessary to insure that the Agreement shall remain in good
standing at all times.  Manager and Tribe shall mutually agree on additional
changes to the operational procedures, which changes are not otherwise provided
for in this Agreement, as necessary, so as to implement and better develop the
revenue and efficiency of Enterprise.
 
9.2           Interference in Tribal Affairs.  It is understood and agreed that
Manager, acting as manager for Enterprise, shall not directly or indirectly
interfere with the internal affairs of Tribe, its members, or its government or
any subdivision or department thereof,  No contributions or funding shall be
made for political campaigns.  A material breach of this condition shall be
grounds for termination of this Agreement and shall not be subject to the cure
provisions of paragraph 10, (Grounds for Termination).  For purposes of this
paragraph, interference shall be defined as any attempt to influence a decision
of Tribe, or General Council, or any officer of Tribe or to influence Tribal
election process by doing any of the following acts: offering cash incentives,
making written or oral threats to the personal or financial status of any person
or thing, or similar acts, except normal business discussions that only affect
the activities of Enterprise.  Interference shall be grounds for termination
only if such interference has been determined to have taken place by a decision
of an arbitrator, under the arbitration provisions of paragraph 23 of this
Agreement.
 
10.0
Grounds for Termination.

 
10.1          Voluntary Termination and Termination for Cause.  In addition to
the provisions of paragraph 5.4.4 above, this Agreement may be terminated upon
the mutual written consent and approval of both parties, and either party may
terminate this Agreement if the other party commits or allows to be committed
any material breach of this Agreement.    A material breach of this Agreement
shall include, but not be limited to, a failure to either party to perform any
duty or obligation on its part for any twenty (20) consecutive
days.     However, neither party may terminate this Agreement on grounds of
material breach, except as provided in this paragraph and paragraphs 8 (Notice)
and 16 (Disclosures), unless it has provided written notice to the other party
of its intention to declare a default and to terminate Agreement, and the
defaulting party thereafter fails to cure or take steps to substantially cure
the default within    sixty (60) days of receipt of such notice.   The
discontinuance or correction of the material breach shall constitute a cure
thereof.  In the event of any termination for cause, regardless of fault, the
parties shall retain all monies previously paid to them pursuant to paragraph 7
(Compensation and Reimbursement); and Tribe shall retain title to all Enterprise
fixtures, improvements, supplies, equipment, funds and accounts except to the
extent that Manager has undistributed earnings in any fund or account and except
if the promissory NOTE (NOTES)    has not been paid in full.  The Manager will
not make claim against or encumber any real property of the Tribe.
 
Copyright 1996 Butler National Service Corporation V2.0 COMPLETE REVISION
September 23, 1996 - Page  17 of 29
 
 
 

--------------------------------------------------------------------------------

 
 
STABLES - JTVT II & III
Document        of     5  

 
MANAGEMENT AGREEMENT
FINAL REVISION - October 23, 1996
 
10.1.1       Manager Breach.  In the event of termination where Manager has
breached this Agreement, Manager shall continue to have the right to repayment
of unpaid principal and interest under NOTE and LOAN AGREEMENT and any net
profits on hand to be distributed in accordance with paragraph 7 above, but
shall not have the right to otherwise share in the future profits from
Enterprise or any other gaming as allowed under IGRA within the territorial
boundaries of tribe, except for the repayment of its loan principle and
interest; Manager shall indemnity and hold Tribe harmless against all
liabilities of whatever nature whatsoever created by or remaining after their
termination of this Agreement, provided that Manager shall have no
responsibility for any liabilities created in the ordinary course of business by
Manager within the scope of Manager’s authority under this Agreement; and
Manager shall execute appropriate releases.
 
10.1.2       Tribal Breach.  In the event of termination where Tribe has
breached this Agreement, Manager shall not be required to perform any further
services under this Agreement.  Any net profits on hand will be distributed in
accordance with paragraph 7 above.  Tribe shall indemnify and hold Manager
harmless against all liabilities of any nature whatsoever created by reason of
Tribe’s breach.  Manager shall continue to have the right to demand and receive
accelerated repayment of the unpaid principal and interest under NOTE and LOAN
AGREEMENT and shall be entitled to money damages for lost profits payable from
this gaming Enterprise for the remainder of the original term or any extension
or renewal thereof.
 
10.2          Involuntary Termination Due to Changes in Applicable Law.  It is
the present understanding and intention of the parties that the establishment
and operation of Enterprise contemplated herein conforms to and complies with
all applicable laws.  In the event that this Agreement or Enterprise is
determined by the Congress of the United States, Commission, or a court of
competent jurisdiction to no longer be lawful, the obligation of the parties
hereto shall cease, and this Agreement shall be of no further force and effect;
PROVIDED:  (1) that Manager shall have the rights of the parties set forth in
paragraph 5.4 (Cessation of Enterprise); (2) that Manager and Tribe shall retain
all monies previously paid to them pursuant to paragraph 7 (Compensation and
Reimbursement); (3) that all funds of Enterprise (excluding the working capital
if it has not been repaid to Manager by Tribe) in any account shall be paid and
distributed as provided in paragraph 7; (4) that any monies loaned to Tribe
under NOTE and LOAN AGREEMENT shall be repaid in accordance with NOTE and LOAN
AGREEMENT; and (5) that Tribe shall retain title to all Enterprise fixtures,
supplies, or equipment of Enterprise that have been perfected pursuant to LOAN
AGREEMENT.  The Manager will not make claim against or encumber any real
property of the Tribe.
 
Copyright 1996 Butler National Service Corporation V2.0 COMPLETE REVISION
September 23, 1996 - Page  18 of 29
 
 
 

--------------------------------------------------------------------------------

 
 
STABLES - JTVT II & III
Document        of     5  



MANAGEMENT AGREEMENT
FINAL REVISION - October 23, 1996
 
11.0
Dispute Provisions.

 
The Miami-Modoc Tribe Gaming Commission is responsible for the resolution of
disputes between the gaming public (the patrons) and the Tribe and/or the
Tribe’s management contractor in accordance with the Ordinance.
 
12.0
Insurance.

 
Tribe shall maintain public liability insurance in the amount of at least One
Million Dollars (US $1,000,000.00) per person and Five Million Dollars (US
$5,000,000.00) per occurrence for all activities on Tract.  Tribe shall also
keep all buildings, improvements, and contents thereof insured with extended
coverage for their full replacement value against loss or damage by fire,
robbery, theft, malicious mischief, and vandalism.  The exact nature and extent
of such coverages shall be determined by the Management Committee.  Tribe shall
also maintain Builders Risk Insurance in the full amount during construction;
and, shall maintain Workers Compensation insurance or reserves with limits as
would be required by Kansas, Missouri or Oklahoma laws if such law were
applicable to Enterprise, PROVIDED that Tribe shall supply Manager with written
evidenced satisfactory to Manager of such coverage.  The costs of said
insurance, to the extent that it relates to Tract and Enterprise, shall be an
operating expense of Enterprise.  In addition, Enterprise shall maintain a
general fidelity bond for personnel working in the Facility.  Manager shall be
named as an additional insured in any such policies.
 
13.0
Successors.

 
The benefits and obligations of this Agreement shall inure to and be binding
upon the parties hereto and may not be assigned, transferred, subcontracted or
encumbered by Manager except with the written consent of Tribe pursuant to a
duly approved authorization of Tribal Representative, and approval by the
Chairman of the Commission, PROVIDED Manager may assign all or any part of its
rights to receive payment, and to enforce its security interest under this
Agreement, LOAN AGREEMENT, and NOTE to another corporation or limited
partnership within which Manager has a controlling interest; PROVIDED further,
that the names of any officers, directors and major (five percent or more)
shareholders in such assignee corporation or of any partners in such a limited
partnership shall be submitted to Tribe and to the Chairman of the National
Indian Gaming Commission for review at least one-hundred-eighty (180) days
before the effective date of such assignment.  Consent of Tribe shall be deemed
to have been given unless Manager receives written notice of disapproval by
either Tribe, Chairman of the National Indian Gaming Commission within the
one-hundred-eighty (180) day period.  Tribe retains the absolute right to deny
consent to any proposed assignment, transfer, or encumbrance, except as
specifically allowed herein, provided that Tribal approval shall not be required
for any transfer of an interest formerly owned by a deceased shareholder of
Manager if that transfer is made to an heir at law or trustee of such heir
through a probate proceeding or is made under the rules of the Securities and
Exchange Commission.  In addi-tion, the corporate form of Manager’s entity shall
not be changed without the prior written approval of Tribe, which consent shall
not be unreasonably withheld.  Such change in form shall include:  the sale of
the stock of the corporation in such a manner as to cause a change in control of
the Manager as defined by the Securities and Exchange Commission; but shall not
include the removal or termination of any partner, shareholder, or other
ownership interest that exists and that has been disclosed to Tribe on the date
of execution of this Agreement or approved by Tribe subsequent
thereto.  Disclosure is hereby made that Manager is currently controlled by a
parent corporation owned by the public, Butler National Corporation; that
Manager and parent intend to file the appropriate registration documents with
the Securities and Exchange Commission under the 1933 act to cause Manager to
become a public company and offer its securities to the public; and that Manager
intends to maintain its affairs under the rules of the Securities and Exchange
Commission.
 
The remainder of this page is intended to be blank.
 
Copyright 1996 Butler National Service Corporation V2.0 COMPLETE REVISION
September 23, 1996 - Page  19 of 29
 
 
 

--------------------------------------------------------------------------------

 


STABLES - JTVT II & III
Document        of     5  



MANAGEMENT AGREEMENT
FINAL REVISION - October 23, 1996
 
14.0
Recordation.

 
At the option of Manger or Tribe this Agreement may be recorded in any Public
Records.
 
15.0
Consents and Approvals.

 
15.1          Tribe.  At all places in this Agreement where approval or consent
or other action of Tribe is required, said approval shall mean the written
approval of Tribe by duly enacted resolution by Tribal Representative and any
such approval, consent or action shall not be unreasonably withheld; provided,
that the foregoing does not apply where a specific provision of this allows
Tribe an absolute right to deny approval or consent or withhold action.
 
15.2          Manager.  At all places in this Agreement where approval or
consent or other action of Manager is required, said approval shall mean the
written approval of Manager’s Managing Officer, and such approval, consent or
other action shall not be unreasonably withheld.  Manager shall appoint its
Managing Officer by resolution pursuant to the terms of Manager’s Corporate
documents and the terms of paragraph 3.3 hereof.
 
16.0
Disclosures.

 
16.1          Investors.  Manager warrants that Manager has not received gifts,
loans, investments, or other funds, and that its partners have not received any
gifts, loans, investments or other funds for the purpose of investing in Manager
except such as may be necessary and proper to fund the corporation to achieve
the goals set out herein.  Manager is controlled by a public corporation as
described in 13 above.  The affairs of the parent and it subsidiaries are
reported to the public via the Securities and Exchange Commission quarterly
report on Form 10-Q and annually on Form 10-K including the officers, directors
or five percent (5%) beneficial shareholders.
 
Tribe warrants that Tribe has not received gifts, loans, investments, or other
funds, and that its partners have not received any gifts, loans, investments or
other funds for the purpose of investing in Tribe, Facility and/or Enterprise
except such as may be necessary and proper to fund its corporation to achieve
the goals set out herein.
 
16.2          Warranties.  Manager further warrants as follows:  (1) that there
are no management, financial, or ownership interests in Manager,  except the
interests,  if any,  that have been disclosed in writing to Tribe on the date of
the execution of this Agreement; (2) that no officer, director or five percent
(5%) beneficial shareholder of Manager has been arrested, indicted for,
convicted of, or pleaded nolo contendre to any felony or any gaming offense, or
had any association with individuals or entities connected with organized crime;
and (3) no person or entity listed in paragraph 16.1, including any officers,
director or five percent (5%) beneficial shareholders, has been arrested,
indicted for, convicted of, or pleaded nolo contendre to any felony or any
gaming offense, or had any association with individuals or entities connected
with organized crime.  For the purposes of this paragraph, the management,
financial, or ownership interests that are set forth in written documents shall
be considered “undisclosed” until a copy of such document is provided to
Tribe.  Manager further warrants that Appendix “F” attached to this Agreement
contains a description of any previous experi-ence that each person listed in
paragraph 16.1 has had with other gaming contracts with Indian tribes or with
the gaming industry generally, including specifically the name and address of
any licensing or regulatory agency with which such person has had a contract
relating to gaming.
 
Copyright 1996 Butler National Service Corporation V2.0 COMPLETE REVISION
September 23, 1996 - Page  20 of 29
 
 
 

--------------------------------------------------------------------------------

 
 
STABLES - JTVT II & III
Document        of     5  

 
MANAGEMENT AGREEMENT
FINAL REVISION - October 23, 1996
 
16.3          Criminal and Credit Investigation.  Manager agrees that its
officers, partners, employees, directors and/or five percent (5%) beneficial
shareholders (whether or not involved in Enterprise), all person and entities
referred to in paragraphs 15.1 and 15.2 and all employees of Enterprise shall
consent to background investigations to be conducted by the Federal Bureau of
Investigation, National Indian Gaming Commission or Tribe at the request of
Tribe and shall be subject to licensing requirements in accordance with Federal
and/or Tribal law.  Manager agrees that Manager, its officers, shareholders, and
all persons and entities referred to in paragraphs 15.1 and 15.2 shall consent
to a financial and credit investigation to be conducted by a credit reporting or
investigation agency at the request of Tribe.  Manager further warrants that
Manager, its officers, partners, employees (whether or not involved in
Enterprise), and all persons and entities referred to in paragraphs 15.1 and
15.2, shall disclose any information requested by Tribe  which would facilitate
in the background and financial investigations, and will cooperate fully with
such investigations.  Any false or deceptive disclosures or failure to cooperate
fully with such investigations by an employee of Manager or an employee of
Enterprise shall result in the immediate dismissal of the employee.  The results
of any such investigation may be disclosed by Tribe to the Chairman of the
National Indian Gaming Commission as required by IGRA.
 
16.4          Disclosure Amendments.  Manager warrants whenever it learns there
is any change in the information disclosed pursuant to paragraph 16, it shall
immediately notify Tribe of such change not later than thirty (30) days
following Manager’s discovery of such change.  All of the warranties and
agreements contained in this paragraph shall apply to any person or entity
referred to in paragraph 15 as a result of such changes.
 
16.5          Breach of Manager Warranties.  See paragraph 10.1 in addition to
this paragraph.  The breach of any warranty contained in subparagraphs 16.1,
16.2, 16.3, 16.4 and 16.5 shall be grounds for immediate termination of
Agreement, PROVIDED, that is a breach of the warranty contained in subparagraph
16.3 is discovered during the term of Agreement, and such breach was not
disclosed by any background check conducted by the Federal Bureau of
Investigation as part of the Bureau of Indian Affairs or National Indian Gaming
Commission approval of this Agreement, or was discovered by the FBI
investigation but offices, directors, and shareholders of Manager sign a sworn
affidavit that they had no knowledge of such breach therein, Manager shall have
ninety (90) days from the day it is informed of such breach to terminate the
interest of the breaching person or entity and if such termination takes place,
this contract shall remain in full force and effect.
 
17.0
Use of Facility.

 
Manager and Management Committee shall not conduct or allow to be conducted at
Facility any clearly illegal activities or any activities not approved by Tribe
including the use or possession of illegal drugs or other substances.  Manager
shall maintain an orderly, clean, and healthy atmosphere, and prohibit the use
or possession of alcohol at Facility unless approved as required by paragraph
5.5 and appropriate licenses are obtained by Tribe.
 
18.0
Authority to Execute.

 
Each party warrants to the other that it has full authority to execute this
Agreement.
 
Copyright 1996 Butler National Service Corporation V2.0 COMPLETE REVISION
September 23, 1996 - Page  21 of 29
 
 
 

--------------------------------------------------------------------------------

 
 
STABLES - JTVT II & III
Document        of     5  

 
MANAGEMENT AGREEMENT
FINAL REVISION - October 23, 1996
 
19.0
No present Lien or Lease.

 
The parties of this Agreement agree and expressly warrant that this Agreement is
not a lease and does not convey any present interest whatsoever in Facility or
Tract, nor any proprietary interest in Enterprise itself.
 
20.0
Tribe’s Limited Waiver of Sovereign Immunity.

 
By this Agreement, Tribe does not waive, limit, or modify its sovereign immunity
from uncontested suit except as provided in this Section 20.  Tribe expressly
waives in a limited manner its immunity from suit and consents to be sued by
Manager in Modoc Tribal Court, the United States District Court for the Northern
District of Oklahoma, the United States District Court for the District of
Kansas, the United States Court of Appeals for the Tenth Circuit, and the United
States Supreme Court.  Said waiver is specifically limited to the following
actions and judicial remedies:
 
20.1          Monetary Damages.  The enforcement of an award of money damages by
arbitration pursuant to paragraph 23 (Arbitration); provided that the
arbitrator(s) and/or Court shall have no authority or jurisdiction to execute
against any assets of Tribe except for assets of Enterprise (not including Tract
or the physical building structure or fixtures), undistributed or future
proceeds of Enterprise, and the future proceeds of any other gaming operation
conducted by Tribe.  In no instance shall any enforcement of any kind whatsoever
be allowed against any assets of Tribe other than the limited assets of Tribe
specified above in this section.
 
20.2          Consents and Approvals.  The enforcement of a determination by
arbitration pursuant to paragraph 23 (Arbitration) that a consent or approval by
Tribe or Tribal Representative, that cannot be unreasonably withheld in fact has
been unreasonably withheld, then such consent or approval is thereby deemed to
have been granted.
 
20.3          Injunctive Relief and Specific Performance.  The enforcement of a
determination by arbitration pursuant to paragraph 23 (Arbitration) that
prohibits Tribe from taking any action that would prevent Manager from operating
Enterprise pursuant to the terms of this Agreement, or that mandates Tribe to
specifically perform any obligation under this Agreement (other than an
obligation to pay money which is provided for in Section 20.1 above) shall not
be enforced against the Tribe or enforced in any way that would interfere with
the Tribe’s governmental and regulatory responsibilities.
 
20.4          Title 9.  The awards of any arbitration shall be governed by Title
9 of the United States Codes except as the same may be changed or limited by the
provisions of this Agreement.
 
21.0
Time is of the Essence.

 
Time is of the essence in the performance of this Agreement.
 
22.0
Tribal Assets.

 
Nothing in this Agreement shall obligate or authorize the payment of encumbrance
of any funds or assets of Tribe except the assets of Enterprise (not including
Tract and the physical building structures and fixtures).  Nothing in this
Agreement or any of the accompanying agreements shall obligate or authorize the
payment or encumbrance of any funds or assets of Tribe other than the limited
funds or assets of Tribe specified above in this section.
 
Copyright 1996 Butler National Service Corporation V2.0 COMPLETE REVISION
September 23, 1996 - Page  22 of 29
 
 
 

--------------------------------------------------------------------------------

 
 
STABLES - JTVT II & III
Document        of     5  

 
MANAGEMENT AGREEMENT
FINAL REVISION - October 23, 1996
 
23.0
Arbitration.

 
Any controversy or claim arising out of or relating to this Agreement, or the
breach thereof, shall be settled by binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, and
judgment upon the award rendered by the Arbitrator(s) may be entered in a Court
subject to the provisions of paragraph 20 above.  Either party may specify and
require that any arbitrator selected shall be an attorney licensed to practice
law in one of the following jurisdictions: (1) State of Oklahoma and/or State of
Kansas; (2) the United States District Court for the District of Kansas and/or
(3) the United States District Court for the Northern District of Oklahoma.  If
more than one arbitrator is used, Tribe shall select one, Manager shall select
one, and the two so selected shall select a third arbitrator.  In any
arbitration proceeding, each party shall be responsible to pay its own expenses
and legal fees, and one half of the cost of arbitration.
 
24.0
Execution.

 
This Agreement is being executed in five numbered duplicate originals, two to be
retained by each party and one to the NIGC for approval.  Each of the five
originals is equally valid.
 
25.0
Effective Date.

 
The effective date of this Agreement shall be the date that written approval of
this Agreement is granted by the Chairman of the National Indian Gaming
Commission as is required pursuant to IGRA and the requirements of 3.6 have been
completed.
 
26.0
Tribal Tax.

 
Tribe agrees that no license fee, tax or other charge may be imposed, other than
an annual fee of $500.00 for the Manger and Manager’s employees, upon Manager or
upon any activity or asset thereof from which Manager derives revenues or any
Manager’s employees.  In the event the governing body of Tribe does in fact levy
any such additional license fee, tax or charge, and such Tribal action is held
valid by a court of competent jurisdiction, Tribe agrees that any payment of
such sums may be paid solely from Tribe’s fees otherwise due and owing from
Manager to Tribe.
 
27.0
Compliance with 25 U.S.C. 2711(c).

 
The parties understand that other Indian tribes have or continue to engage in
gaming drawing from the same population market as that contemplated by parties
for Enterprise.  Tribe agrees to petition the Chairman of the National Indian
Gaming Commission for a seventy-thirty percent (70%/30%) split of the Net
Profits under the provisions of IGRA.  Tribe agrees to use its best efforts and
comply with the provisions of IGRA to secure approval of this Agreement and its
provisions as to participation and division of Net Profits.
 
The remainder of this page is intended to be blank.
 
 
Copyright 1996 Butler National Service Corporation V2.0 COMPLETE REVISION
September 23, 1996 - Page  23 of 29
 
 
 

--------------------------------------------------------------------------------

 


STABLES - JTVT II & III
Document        of     5  



MANAGEMENT AGREEMENT
FINAL REVISION - October 23, 1996
 
28.0
Tribal Buy-out Option.

 
Should the option to extend under Section 3.1 be effective, at any time
following the first day following the completion of the fifth full year of the
term of this Agreement, not counting any time during which operations are ceased
at Facility under the provisions of paragraph 5.4 of this Agreement, Tribe shall
have the option to purchase all of Manager’s rights in this Agreement by paying
to Manager a sum equal to: (a) all principal and accrued interest that is at
that time unpaid under NOTE and/or LOAN AGREEMENT, plus (b) an amount equal to
the years remaining under the terms of this Agreement, multiplied by the annual
profits received and/or earned by Manager from its share of the net profits of
Enterprise for the preceding twelve (12) months (with any repayment of principal
under NOTE and LOAN AGREEMENT not being subtracted from total receipts of
Enterprise calculating profits), and not including any period during which
operations were ceased at Facility under the provisions of paragraph 5.4 of this
Agreement, toward the twelve (12) month calculation.
 
29.0
Default on Loan Payment.

 
Should the Net Profits from the Establishment not be sufficient to make the loan
payments as required by the LOAN AGREEMENT AND NOTE, the parties agree that a
new loan agreement and note may be agreed upon.  If the parties agree that a new
loan agreement and note are not appropriate, the Tribe may exercise its buy-out
option under paragraph 28, the Manager may exercise its termination option under
the terms of paragraph 5.4.4 or paragraph 10.1.2, or the parties may agree upon
another solution in the best interest of the Manager and the Tribe.
 
The remainder of this page is intended to be blank.
 
 
 
 

--------------------------------------------------------------------------------

 


STABLES - JTVT II & III
Document        of     5  



MANAGEMENT AGREEMENT
FINAL REVISION - October 23, 1996
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.
 
MODOC TRIBE
MODOC TRIBE OF OKLAHOMA
 
A Federally recognized Indian Tribe
     
By: /s/ Bill G. Follis
 
Bill G. Follis, Its Chief
   
ATTEST:
     
Secretary
     
MIAMI TRIBE
MIAMI TRIBE OF OKLAHOMA
 
A Federally recognized Indian Tribe
     
By: /s/ Floyd E. Leonard
 
Floyd E. Leonard, Its Chief
   
ATTEST:
     
Secretary
     
MANAGER:
BUTLER NATIONAL SERVICE CORPORATION
 
A Kansas Corporation
     
By: /s/ Clark D. Stewart
 
Clark D. Stewart, President
 
Its authorized officer
   
ATTEST:
     
/s/ Secretary
     
APPROVED:
NATIONAL INDIAN GAMING COMMISSION
 
UNITED STATES DEPARTMENT OF THE INTERIOR
     
By:
 
Its Chairwoman

 
 
 

--------------------------------------------------------------------------------

 
 
STABLES - JTVT II & III
Document        of     5  


MANAGEMENT AGREEMENT


INDEX
 
Accountant, 11
Accounting and Books of Account, 14
Accounting for Promotional Departments, 15
Alcoholic Beverages, 10
Arbitration, 23
Architect, Materials, Equipment, Labor, Facility, 6
Architect and Design, 6
Authority to Execute, 22


Bank Accounts, 13
Best Efforts, 14
Books of Account, 15
Breach of Manager Warranties, 21
Budget, 11
Business and Affairs in Connection with Property, 8
BUTLER NATIONAL SERVICE CORPORATION, 1


Cash Contingency Reserve, 14
Cash Management, 13
Cessation of Enterprise, 9
Commission, 1, 3
Commission”, 3
Compensation, 16
Compensation and Reimbursement, 16
Compliance, 9
Compliance with 25 U.S.C. 2711(c), 24
Consents and Approvals, 20, 22
Construction Commencement and Completion, 8
Construction Manager, 6
Construction of Facility, 6
Contracting, 12
Covenants, 5
Credit for Excess Distribution, 16
Criminal and Credit Investigation, 21


Daily Deposits to General Account, 14
Default on Loan Payment, 24
Definitions, 2
Detailed Plans, 7
Determination of Qualifications and Compensation, 12
Disclosure Amendments, 21
Disclosures, 20
Dispute Provisions, 18
Distribution Preference, 16
Division of Profits on Non-gaming Operations, 10
Duties of Manager, 8
 
Copyright 1996 Butler National Service Corporation V2.0 COMPLETE REVISION
September 23, 1996 - Page  1 of 29
 
 
 

--------------------------------------------------------------------------------

 


STABLES - JTVT II & III
Document        of     5  



MANAGEMENT AGREEMENT


INDEX
 
Effective Date, 6, 23
Employee Background Check, 12
Employee License Required, 13
Employees, 11
Employment, 11
Engagement of Manager, 5
Enterprise, 2
Equipment Acquisition and Cost, 7
Establishment and Operation of Management Committee, 5
Exclusivity of Manager’s Rights and Obligations, 5
Execution, 23


Facility, 4
Financial System Design, 15
Fire & Safety, 8


GAAP, 4
Gaming, 3
General Contractor, 3, 6
General Manager, 3, 10
Gross Receipts, 4
Grounds for Termination, 17


IGRA, 2
Indian Preference and Wages, 11
Injunctive Relief and Specific Performance, 22
Inspector Decision, 19
Insurance, 19
Interference in Tribal Affairs, 17
Investors, 20
Involuntary Termination Due to Changes in Applicable Law, 18


Liens, 15
Litigation, 12


Maintenance of Facility, 9
Manage Enterprise, 8
Management Committee, 2
Manager, 1, 3, 20
Manager Authority and Responsibility, 8
Manager Breach, 18
Manager Responsibility, 11
Manager’s Compliance with Tribe’s Gaming Ordinance, 6
Managing Officer, 3
Maximum Construction and Development Cost Recoupment, 16
Miami Tribal Representative, 3
Miami Tribe, 1, 16
MIAMI TRIBE OF OKLAHOMA, 1
MMTGC, 3
Modoc Tribal Representative, 3
Modoc Tribe, 1, 16
MODOC TRIBE OF OKLAHOMA, 1
 
Copyright 1996 Butler National Service Corporation V2.0 COMPLETE REVISION
September 23, 1996 - Page  2 of 29
 
 
 

--------------------------------------------------------------------------------

 


STABLES - JTVT II & III
Document        of     5  



MANAGEMENT AGREEMENT


INDEX
 
Monetary Damages, 22


NEPA, 2
Net Profits, 4
NIGC Annual Fees, 15
No Cash Disbursements, 14
No Manager Wages or Salaries, 13
No present Lien or Lease, 22
Notice, 16
Notice to Patrons, 19


Operating Account, 14
Operating Expenses, 4
Ordinance, 2
Other Business Purposes, 10


Personnel Policy, 12
Procurement Policy, 13


Recitals, 1
Recommencement of Gaming, 10
Recordation, 20
Refusal to Pay Winners, 18
Repair or Replacement Option, 9
Review of Decision, 19


Security Force, 9
Situs of Contracts, 8
Statements, 14
Successors, 19
Supervision, Construction, Development and Improvements, 7
Supervision and Construction, 7


Termination of Contract, 10
Time is of the Essence, 23
Title 9, 23
Title and Taxes, 8
Tract, 1, 5
Training Aid, 11
Training and Management, 10
Tribal Amendments to Tribal Gaming Ordinance, 6
Tribal Assets, 23
Tribal Breach, 18
Tribal Buy-out Option, 24
Tribal Gaming Commission, 3
Tribal Representative, 3
Tribal Tax, 23
Tribe, 1, 20
Tribe’s Limited Waiver of Sovereign Immunity, 22


Use of Facility, 22
 
Copyright 1996 Butler National Service Corporation V2.0 COMPLETE REVISION
September 23, 1996 - Page  3 of 29
 
 
 

--------------------------------------------------------------------------------

 


STABLES - JTVT II & III
Document        of     5  



MANAGEMENT AGREEMENT


INDEX
 
Voluntary Termination and Termination for Cause, 17


Warranties, 17, 21
Working Capital, 7
 
 
 Copyright 1996 Butler National Service Corporation V2.0 COMPLETE REVISION
September 23, 1996 - Page  4 of 29

--------------------------------------------------------------------------------

 